DETAILED ACTION
Claim Objections
Claims 8-10 and 18-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim (5, 6, 16, or 17).  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 10,176,966, hereinafter ‘966. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 20 of the instant application and claim 1 of ‘966 all recite the limitations of an edge detection system comprising an imaging device that images a pattern structure to define a predetermined feature including noise; and applying the measured linescan information to an inverse linescan model that relates .
The dependent claims are merely obvious variants.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,510,509, hereinafter ‘509. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 20 of the instant application and claims 1, 8, and 15 of ‘509 all recite the limitations of an edge detection system comprising an imaging device that images a pattern structure to define a predetermined feature including noise; and applying the measured linescan information to an inverse linescan model that relates measured linescan information to feature geometry information; and determining, at least in part using the linescan model, feature edge positions of the identified feature.
The dependent claims are merely obvious variants.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No.10,488,188, hereinafter ‘188. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 20 of the instant application and claims 1 and 15 of ‘188 all recite the limitations of an edge detection system comprising an imaging device that images a pattern structure to define a predetermined feature including noise; and applying the measured linescan information to an inverse linescan .
The dependent claims are merely obvious variants.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.11,004,653, hereinafter ‘653. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 20 of the instant application and claims 1, 12, and 23 of ‘653 all recite the limitations of an edge detection system comprising an imaging device that images a pattern structure to define a predetermined feature including noise; and applying the measured linescan information to an inverse linescan model that relates measured linescan information to feature geometry information; and determining, at least in part using the linescan model, feature edge positions of the identified feature.
The dependent claims are merely obvious variants.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,522,322, hereinafter ‘322. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 20 of the instant application and claims 1, 10, and 17 of ‘322 all recite the limitations of an edge detection system comprising an imaging device that images a pattern structure to define a predetermined feature including noise; and .
The dependent claims are merely obvious variants.
	
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 10,648,801, hereinafter ‘801. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 20 of the instant application and claims 1 and 10 of ‘801 all recite the limitations of an edge detection system comprising an imaging device that images a pattern structure to define a predetermined feature including noise; and applying the measured linescan information to an inverse linescan model that relates measured linescan information to feature geometry information; and determining, at least in part using the linescan model, feature edge positions of the identified feature.
The dependent claims are merely obvious variants.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 10,656,532, hereinafter ‘532. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 20 of the instant application and claims 1, 10, and 16 of ‘532 all recite the limitations of an edge detection system comprising an imaging device that images a pattern structure to define a predetermined feature including noise; 
The dependent claims are merely obvious variants.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 10,665,418, hereinafter ‘418. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 20 of the instant application and claims 1, 8, and 15 of ‘418 all recite the limitations of an edge detection system comprising an imaging device that images a pattern structure to define a predetermined feature including noise; and applying the measured linescan information to an inverse linescan model that relates measured linescan information to feature geometry information; and determining, at least in part using the linescan model, feature edge positions of the identified feature.
The dependent claims are merely obvious variants.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 10,664,955, hereinafter ‘955. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 20 of the instant application and claims 1, 10, and 16 of ‘955 all recite the limitations of an edge detection system comprising an imaging 
The dependent claims are merely obvious variants.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 10,665,417, hereinafter ‘417. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 20 of the instant application and claims 1, 8, and 17 of ‘417 all recite the limitations of an edge detection system comprising an imaging device that images a pattern structure to define a predetermined feature including noise; and applying the measured linescan information to an inverse linescan model that relates measured linescan information to feature geometry information; and determining, at least in part using the linescan model, feature edge positions of the identified feature.
The dependent claims are merely obvious variants.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 17/097,593 (US PGPub 2021/0066027), hereinafter ‘593. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, and 20 
The dependent claims are merely obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 17/097,735 (US PGPub 2021/0142977), hereinafter ‘735. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 20 of the instant application and claims 1, 8, and 15 of ‘735 all recite the limitations of an edge detection system comprising an imaging device that images a pattern structure to define a predetermined feature including noise; and applying the measured linescan information to an inverse linescan model that relates measured linescan information to feature geometry information; and determining, at least in part using the linescan model, feature edge positions of the identified feature.
The dependent claims are merely obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
October 20, 2021
/Hanway Chang/Examiner, Art Unit 2881